Citation Nr: 0502390	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-21 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and, if so, whether service 
connection is warranted for this condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1960 to 
October 1960 and from April 1964 to April 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied service connection for 
post-traumatic stress disorder (PTSD).  A Notice of 
Disagreement was received in August 2002.  A Statement of the 
Case was issued in June 2003 after de novo review of the 
veteran's claim by a Decision Review Officer.  A timely 
appeal was received in July 2003.  

The issue on appeal has been characterized as shown above 
because there was a prior final decision on this claim.  The 
Board has a legal duty to consider the requirement of whether 
new and material evidence has been submitted regardless of 
whether the RO failed to do so, as they did in this case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995).


FINDINGS OF FACT

1.  The veteran filed a claim for PTSD in June 1992, which 
was denied in October 1992.  The veteran did not appeal and 
the decision is final.

2.  Evidence received since October 1992 is new and material 
because it bears directly and substantially upon the specific 
matter under consideration, and it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3. The greater weight of the evidence is against the 
conclusion the veteran has PTSD.
CONCLUSIONS OF LAW

1.  The October 1992 RO denial of the veteran's claim for 
service connection for PTSD is  final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 20.201, 20.302 
(2003); 38 C.F.R. § 3.160(d) (2004).

2.  New and material evidence has been received and the 
veteran's claim for service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).

3.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
1154(b), 5102, 5103, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, that notice was provided in May 2001, prior 
to the initial AOJ decision. Also in May 2001, the RO sent a 
letter to the veteran requesting information on his claimed 
stressors.  Subsequent VCAA notice was sent to the veteran in 
June 2002.

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The above-mentioned letters, in their totality, advised the 
veteran what information and evidence was needed to 
substantiate his claim.  The letters also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claim.  He was specifically 
told that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letters advised him what 
information and evidence would be obtained by VA, namely 
records like medical records, employment records, and records 
from other Federal agencies.  The Statement of the Case also 
notified the veteran of the information and evidence needed 
to substantiate the claim. 

In this case, although the VCAA notice letters that were 
provided to the veteran do not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to this claim.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  He was given 
ample time to respond to each letter.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  VA 
outpatient records are in the file for treatment starting in 
June 1978 through August 2002.  Private treatment records 
from February 1985 through May 1985, identified by the 
veteran, are in the file.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to the VA.  38 U.S.C.A. 
§ 5103A(b)(1).  The veteran has not identified any other VA 
or private treatment records.  VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).  In 
the instant case, the veteran was provided VA examinations 
completed in January 2002 and May 2003.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  

II.  Analysis

A.  Reopening of veteran's claim for service connection for 
PTSD.

A review of the record reveals that the veteran's claim was 
previously denied in October 1992.  The March 2002 and August 
2002 rating decisions on appeal did not specifically address 
whether the veteran had submitted new and material evidence 
sufficient to reopen his PTSD claim, but rather addressed his 
claim on the merits.  Regardless of the RO's actions, the 
Board must itself determine whether new and material evidence 
has been submitted.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(reopening after a prior Board denial); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  

The Board has jurisdiction to consider the issue of whether 
new and material evidence has been submitted because that 
issue is part of the same "matter" of whether the veteran 
is entitled to service connection for this disability.  
Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting 
the provision contained in 38 U.S.C.A. § 7104(a) that the 
Board has jurisdiction to decide "all questions in a 
matter" on appeal).  When a claimant submits a claim for 
service connection for a disability, the question of whether 
there is new and material evidence to reopen the claim is 
implicated where there is a prior final decision regarding 
that claim.  Id. at 392.  Although these are two separate 
questions, they are components of a single claim for service 
connection.  Id. 

Rating actions are final and binding based on evidence on 
file at the time the veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision.  The decision becomes final if an appeal 
is not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c).  The veteran did not at any time indicate 
disagreement with the October 1992 denial of his PTSD claim.  
Therefore, it is final.  38 U.S.C.A. § 7105.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decision-makers which bears directly and substantially upon 
the specific matter under consideration that is neither 
cumulative nor redundant and, which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2001).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

VA is directed to consider the evidence that has been added 
to the record since the last final disallowance of the claim 
on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
The evidence received subsequent to October 1992 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

The majority of the evidence received since October 1992 is 
new and material because the veteran has submitted specific 
details of his alleged in-service stressor, information 
corroborating that stressor, and there are medical records 
that continue to include PTSD among the veteran's psychiatric 
diagnoses.  This evidence is sufficiently significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  38 C.F.R. § 3.156(a) (2001).  
Accordingly, the Board concludes that this evidence is new 
and material, and the claim for service connection for PTSD 
is reopened.

B.  Service Connection for PTSD

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The claim to reopen the veteran's PTSD claim in this case was 
filed in February 2001.  Effective on and after March 7, 
1997, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2004) 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)); see also Cohen v. Brown, 10 Vet. App 128 
(1997).  

A diagnosis of PTSD by a mental health professional is 
presumed to have been made in accordance with the applicable 
diagnostic criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressors.  Id. at 
140-142.  Therefore, the Board cannot reject an 
uncontradicted, unequivocal medical diagnosis of record 
without returning the report for clarification and then 
relying on independent medical evidence providing a basis for 
any such rejection.  Id. at 143-144.  However, as in all 
decisions as to the merits of a claim, it remains the Board's 
responsibility to analyze the evidence that it finds 
persuasive or unpersuasive and provide reasons for the 
acceptance or rejection of any evidence favorable to the 
appellant, including medical evidence.  Id. at 143.  

After a thorough review of the medical evidence of record, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD 
because the evidence does not support the conclusion that the 
veteran has PTSD.

The record in this case reflects that the veteran has a long 
history of mental illness as evidenced by the 
hospitalization, treatment and VA examination records in the 
file.  These medical records span a quarter century from 1978 
to 2003.  Between 1978 and 2001, the records are nearly 
unanimous in showing psychiatric diagnoses other then PTSD.  
Instead the majority of the diagnoses were schizophrenia.  
The one exception is a 1988 hospitalization report, where 
PTSD is listed secondary to a diagnosis of schizophrenia.  
Significantly, no specific rationale for the PTSD diagnosis 
was given.  After 1988, another 12 years passed without any 
mention of PTSD as a diagnosis.  The records during this span 
include four VA examinations in 1991, 1995, 1996 and 1997, 
where only schizophrenia continued to be diagnosed.  In late 
2000, it was observed that the veteran had features of PTSD 
(but no actual diagnosis was made), and he was admitted into 
the PTSD clinic where this problem could apparently be better 
addressed.  Thereafter, the records from the psychiatric 
clinic reflect the veteran's diagnosis as PTSD, but no 
specific rationale is shown for that conclusion.  

To determine what was the correct psychiatric diagnosis, the 
RO arranged for the veteran to undergo a VA psychiatric 
examination.  In October 2001, a single VA examiner evaluated 
the veteran.  After review of the claims file and an 
interview with the veteran, it was determined that a 
Psychiatric Board examination should be performed.  The 
Psychiatric Board examination report was issued in January 
2002, after an interview with the veteran was conducted 
before a board of two examiners.  In addition, the veteran 
underwent a second VA psychiatric examination in May 2003.  
The examiners who conducted these VA examinations thoroughly 
reviewed the veteran's claims file and medical history.  In 
making their conclusion the veteran did not have PTSD, the 
Psychiatric Board noted in its report that the veteran's 
behavior at the interview was very exaggerated, and he made 
all possible efforts to appear as having PTSD.  This included 
attempting to appear as crying and denying, or alleging he 
could not remember, all the information and all the symptoms 
that he had described for a significant number of years 
related to a psychosis, which the examiners concluded was his 
actual diagnosis.  The examiners essentially found the 
veteran's displayed symptoms of PTSD were not genuine, and 
determined that, in fact, the veteran did not have PTSD.  
Rather, he was diagnosed him to have schizophrenia, residual 
type, with depression.  

Viewing the record in its entirety, the greater weight of the 
evidence is against the conclusion that the veteran has PTSD, 
and thus he is not entitled to the benefit of the doubt.  See 
38 U.S.C.A. § 5107(b).  Likewise, it must be determined that 
a basis upon which to establish service connection for PTSD 
has not been presented, and the veteran's appeal is, 
therefore, denied.


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for PTSD is reopened, and the 
appeal is granted to that extent.

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


